The court is of opinion that the declaration states a case. It does not claim a right of action for the obvious risk of having fingers caught in the rolls, but alleges a defect in the machinery by which, after the fingers were caught, the hand and arm were drawn in because the machine could not be stopped until word could be sent to the engine-room to shut off the power; and that this risk was not obvious or known to the plaintiff. The action being for this excessive injury, the demurrer on the ground that the alleged neglect was not the proximate cause of the injury is not sustainable.
The statements of the declaration do not show an apparent negligence on the part of the plaintiff so as to sustain the demurrer on that ground.
Demurrer overruled.